In both his letter of resignation and the Department of Labor questionnaire he completed, claimant indicated that he left his employment to pursue new business opportunities. Although claimant subsequently contended that he resigned due to an allegedly hostile work environment and declining sales, his conflicting statements in this regard presented a credibility issue for the Unemployment Insurance Appeal Board to resolve (see Matter of Martinez [Commissioner of Labor], 306 AD2d 745, 745 [2003]). Moreover, claimant conceded that he did not mention the allegedly hostile work environment to his superiors at the time he resigned and, further, acknowledged that while declining sales would affect his commission and year-end bonus, it would not affect his salary. In any event, this Court repeatedly has held that dissatisfaction with one’s hours, compensation and/or general working environment does not constitute good cause for leaving one’s employment (see Matter of Feliciano [Commissioner of Labor], 39 AD3d 1115, 1116 [2007]; Matter of Casey [Commissioner of Labor], 37 AD3d 964, 964 [2007]; Matter of Rizzicone [Commissioner of Labor], 32 AD3d 1056, 1057 [2006]; Matter of Bollweg [Commissioner of Labor], 288 AD2d 811, 811 [2001]; Matter of Solano [Sweeney], 234 AD2d 845, 846 *1131[1996]). Under such circumstances, we discern no basis upon which to disturb the Board’s finding that claimant voluntarily left his employment without good cause.
Cardona, P.J., Mercure, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without cause.